Case 1:21-cv-00113-DKW-WRP Document 34 Filed 06/24/21 Page 1 of 1             PageID #: 375

                                       MINUTES



   CASE NUMBER:                   1:21-CV-00113-DKW-WRP
   CASE NAME:                     XueMei Devine et al v. SNT Jewels et al.
   ATTY FOR PLA:                  Phillip A. Li, Esq.
   PLA REPRESENTATIVES:           XueMei Devine
                                  Charles Devine
   ATTYS FOR DEFTS:               Seth M. Reiss, Esq.
                                  Lisa Malia Yang, Esq.
   SNL JEWELS                     Harout Nikoghossian
   REPRESENTATIVES:               Veeviannie Nikoghossian


        JUDGE:      Wes Reber Porter              REPORTER:      Confidential/No Record

        DATE:       06/24/2021                    TIME:          12:30 p.m. - 4:00 p.m.


  COURT ACTION: EP:         EARLY SETTLEMENT CONFERENCE

  The Court held an Early Settlement Conference by video teleconference. Settlement
  discussions are ongoing.

                    Submitted by: Juliet Parker, Courtroom Manager.
